                       Case 3:20-cv-08628-TSH Document 40 Filed 12/07/20 Page 1 of 5
                                                                                                     CLOSED
                                         U.S. District Court
                                  District of Maryland (Baltimore)
                          CIVIL DOCKET FOR CASE #: 1:20−cv−00702−GLR

Capella Photonics, Inc. v. Ciena Corporation                  Date Filed: 03/17/2020
Assigned to: Judge George Levi Russell, III                   Date Terminated: 12/01/2020
Cause: 28:1338 Patent Infringement                            Jury Demand: Plaintiff
                                                              Nature of Suit: 830 Patent
                                                              Jurisdiction: Federal Question
Plaintiff
Capella Photonics, Inc.                         represented by Andrew Zimmitti
                                                               Manatt Phelps and Phillips LLP
                                                               1050 Connecticut Avenue, NW
                                                               Suite 600
                                                               Washington, DC 20036
                                                               12025856505
                                                               Fax: 12025856600
                                                               Email: azimmitti@manatt.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Christopher L Wanger
                                                               Manatt Phelps and Phillips
                                                               1 Embarcadero Center 30th Fl.
                                                               San Francisco, CA 94111
                                                               4152917400
                                                               Fax: 4152927474
                                                               Email: cwanger@manatt.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Robert D Becker
                                                               Manatt Phelps and Phillips
                                                               1 Embardadero Center 30th Fl.
                                                               San Francisco, CA 94111
                                                               4152917400
                                                               Fax: 4152927474
                                                               Email: rbecker@manatt.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
Ciena Corporation                               represented by Matthew J. Moore
                                                               Latham & Watkins LLP
                                                               555 Eleventh Street, NW, Suite 1000
                                                               Washington, DC 20004
                                                               (202) 637−2200
                                                               Fax: (202) 637−2201
                      Case 3:20-cv-08628-TSH Document 40 Filed 12/07/20 Page 2 of 5
                                                                          Email: matthew.moore@lw.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Ashley Finger
                                                                          Latham and Watkins LLP
                                                                          555 Eleventh Street NW
                                                                          Washington, DC 20004
                                                                          2026372124
                                                                          Fax: 2026372201
                                                                          Email: ashley.finger@lw.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED

                                                                          Clement Naples
                                                                          Latham and Watkins LLP
                                                                          885 Third Ave
                                                                          New York, NY 10022−4834
                                                                          2129061331
                                                                          Fax: 2127514864
                                                                          Email: clement.naples@lw.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED

                                                                          Kyle A Virgien
                                                                          Latham and Watkins LLP
                                                                          505 Montgomery St. Ste. 2000
                                                                          San Francisco, CA 94111
                                                                          4153958074
                                                                          Fax: 4153958095
                                                                          Email: kyle.virgien@lw.com
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED

Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed       #    Docket Text

 03/17/2020      Ï1    COMPLAINT for Patent Infringement against Ciena Corporation ( Filing fee $ 400 receipt number
                       0416−8573627.), filed by Capella Photonics, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                       Civil Cover Sheet, # 4 Summons)(Zimmitti, Andrew) (Entered: 03/17/2020)

 03/17/2020       Ï    Deficiency Notice for Capella Photonics, Inc. −− Your Local Rule 103.3 disclosure statement has
                       not been filed. The Statement must be filed by 3/24/2020 (ols, Deputy Clerk) (Entered: 03/17/2020)

 03/17/2020       Ï    Deficiency Notice for Capella Photonics, Inc. −− Report on Filing Patent/Trademark form (AO
                       120) has not been filed. The form is located at
                       http://www.mdd.uscourts.gov/publications/DisplayForms.asp?ActiveTab=Civil . Please fully
                       complete and file the form by selecting Civil > Other Filings > Other Documents > Report on Filing
                       Patent/Trademark. The form must be filed by 3/24/2020 (ols, Deputy Clerk) (Entered: 03/17/2020)

 03/17/2020      Ï2    Summons Issued 21 days as to Ciena Corporation. (ols, Deputy Clerk) (Entered: 03/17/2020)

 03/18/2020      Ï3    MOTION to Appear Pro Hac Vice for Robert D. Becker (Filing fee $100, receipt number
                       0416−8576820.) by Capella Photonics, Inc.(Zimmitti, Andrew) (Entered: 03/18/2020)
                    Case 3:20-cv-08628-TSH Document 40 Filed 12/07/20 Page 3 of 5
03/18/2020    Ï4    MOTION to Appear Pro Hac Vice for Christopher L. Wanger (Filing fee $100, receipt number
                    0416−8576831.) by Capella Photonics, Inc.(Zimmitti, Andrew) (Entered: 03/18/2020)

03/20/2020    Ï5    PAPERLESS ORDER granting 3 Motion to Appear Pro Hac Vice on behalf of Robert D Becker.
                    Directing attorney Robert D Becker to register online for CM/ECF at
                    http://www.mdd.uscourts.gov/electronic−case−filing−registration. Signed by Clerk on 3/20/2020.
                    (srds, Deputy Clerk) (Entered: 03/20/2020)

03/20/2020    Ï6    PAPERLESS ORDER granting 4 Motion to Appear Pro Hac Vice on behalf of Christopher L
                    Wanger. Directing attorney Christopher L Wanger to register online for CM/ECF at
                    http://www.mdd.uscourts.gov/electronic−case−filing−registration. Signed by Clerk on 3/20/2020.
                    (srds, Deputy Clerk) (Entered: 03/20/2020)

03/24/2020    Ï7    (FILED IN ERROR) Local Rule 103.3 Disclosure Statement by Capella Photonics, Inc. identifying
                    Other Affiliate Singtel Innov8 Ventures Pte. Ltd. for Capella Photonics, Inc..(Zimmitti, Andrew)
                    Modified on 3/25/2020 (bmhs, Deputy Clerk). (Entered: 03/24/2020)

03/24/2020    Ï8    Report on Filing Patent/Trademark (Zimmitti, Andrew) (Entered: 03/24/2020)

03/25/2020    Ï9    QC NOTICE: 7 Local Rule 103.3 Disclosure Statement filed by Capella Photonics, Inc. was filed
                    incorrectly.
                    **The Local Rule 103.3 Disclosure Statement needs to be refiled and all corporate parent and/or
                    affiliations named in your document need to be entered when the system prompts you. It has been
                    noted as FILED IN ERROR, and the document link has been disabled. (bmhs, Deputy Clerk)
                    (Entered: 03/25/2020)

03/25/2020   Ï 10   (FILED IN ERROR) Local Rule 103.3 Disclosure Statement by Capella Photonics, Inc. identifying
                    Other Affiliate Singtel Innov8 Ventures Pte. Ltd. for Capella Photonics, Inc..(Zimmitti, Andrew)
                    Modified on 3/26/2020 (bmhs, Deputy Clerk). (Entered: 03/25/2020)

03/26/2020   Ï 11   QC NOTICE: 10 Local Rule 103.3 Disclosure Statement filed by Capella Photonics, Inc. was filed
                    incorrectly.
                    **The Local Rule 103.3 Disclosure Statement needs to be refiled. ALL corporate parent and/or
                    affiliations named in your document need to be entered when the system prompts you. It has been
                    noted as FILED IN ERROR, and the document link has been disabled. (bmhs, Deputy Clerk)
                    (Entered: 03/26/2020)

03/26/2020   Ï 12   Local Rule 103.3 Disclosure Statement by Capella Photonics, Inc. identifying Other Affiliate
                    Fortress Investment Group LLC, Other Affiliate Singtel Innov8 Ventures Pte. Ltd., Other Affiliate
                    Levensohn Venture Partners, Other Affiliate Black Diamond Ventures, LLC, Other Affiliate
                    Manatt, Phelps & Phillips, LLP for Capella Photonics, Inc..(Zimmitti, Andrew) (Entered:
                    03/26/2020)

04/06/2020   Ï 13   (FILED IN ERROR) AFFIDAVIT of Service for Summons and Complaint served on Ciena
                    Corporation on 4/1/20, filed by Capella Photonics, Inc. (Zimmitti, Andrew) Modified on 4/7/2020
                    (bmhs, Deputy Clerk). (Entered: 04/06/2020)

04/07/2020   Ï 14   QC NOTICE: 13 Affidavit of Service filed by Capella Photonics, Inc. was filed incorrectly.
                    **Incorrect event was selected. Please refile using the event under Service of Process: Summons
                    Returned Executed. It has been noted as FILED IN ERROR, and the document link has been
                    disabled. (bmhs, Deputy Clerk) (Entered: 04/07/2020)

04/07/2020   Ï 15   SUMMONS Returned Executed by Capella Photonics, Inc.. Ciena Corporation served on 4/1/2020,
                    answer due 4/22/2020.(Zimmitti, Andrew) (Entered: 04/07/2020)

04/17/2020   Ï 16   Consent MOTION for Extension of Time to File Answer re 1 Complaint, by Ciena Corporation
                    (Attachments: # 1 Text of Proposed Order)(Moore, Matthew) (Entered: 04/17/2020)
                    Case 3:20-cv-08628-TSH Document 40 Filed 12/07/20 Page 4 of 5
04/17/2020   Ï 17   Local Rule 103.3 Disclosure Statement by Ciena Corporation identifying Other Affiliate
                    BlackRock, Inc. for Ciena Corporation.(Moore, Matthew) (Entered: 04/17/2020)

04/20/2020   Ï 18   ORDER GRANTING 16 Motion for Extension of Time to Answer re 1 Complaint. Ciena
                    Corporation answer due 6/8/2020. Signed by Judge George Levi Russell, III on 4/20/2020. (hmls,
                    Deputy Clerk) (Entered: 04/20/2020)

06/08/2020   Ï 19   MOTION to Appear Pro Hac Vice for Clement Naples (Filing fee $100, receipt number
                    0416−8690163.) by Ciena Corporation(Moore, Matthew) (Entered: 06/08/2020)

06/08/2020   Ï 20   MOTION to Appear Pro Hac Vice for Ashley Finger (Filing fee $100, receipt number
                    0416−8690164.) by Ciena Corporation(Moore, Matthew) (Entered: 06/08/2020)

06/08/2020   Ï 21   MOTION to Appear Pro Hac Vice for Kyle A. Virgien (Filing fee $100, receipt number
                    0416−8690165.) by Ciena Corporation(Moore, Matthew) (Entered: 06/08/2020)

06/08/2020   Ï 22   MOTION to Dismiss for Failure to State a Claim(Partial) by Ciena Corporation (Attachments: # 1
                    Memorandum in Support, # 2 Declaration of Matthew J. Moore, # 3 Index of Exhibits, # 4 Exhibit
                    1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit 7, # 11
                    Exhibit 8, # 12 Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11, # 15 Exhibit 12, # 16 Exhibit 13, # 17
                    Exhibit 14, # 18 Exhibit 15, # 19 Exhibit 16, # 20 Exhibit 17, # 21 Exhibit 18, # 22 Exhibit 19, # 23
                    Exhibit 20, # 24 Exhibit 21, # 25 Exhibit 22, # 26 Exhibit 23, # 27 Exhibit 24, # 28 Exhibit 25, # 29
                    Exhibit 26, # 30 Exhibit 27, # 31 Exhibit 28, # 32 Text of Proposed Order)(Moore, Matthew)
                    (Entered: 06/08/2020)

06/11/2020   Ï 23   PAPERLESS ORDER granting 19 Motion to Appear Pro Hac Vice on behalf of Clement Naples.
                    Directing attorney Clement Naples to register online for CM/ECF at
                    http://www.mdd.uscourts.gov/electronic−case−filing−registration. Signed by Clerk on 6/11/2020.
                    (srds, Deputy Clerk) (Entered: 06/11/2020)

06/11/2020   Ï 24   PAPERLESS ORDER granting 20 Motion to Appear Pro Hac Vice on behalf of Ashley Finger.
                    Directing attorney Ashley Finger to register online for CM/ECF at
                    http://www.mdd.uscourts.gov/electronic−case−filing−registration. Signed by Clerk on 6/11/2020.
                    (srds, Deputy Clerk) (Entered: 06/11/2020)

06/11/2020   Ï 25   PAPERLESS ORDER granting 21 Motion to Appear Pro Hac Vice on behalf of Kyle Virgien.
                    Directing attorney Kyle Virgien to register online for CM/ECF at
                    http://www.mdd.uscourts.gov/electronic−case−filing−registration. Signed by Clerk on 6/11/2020.
                    (srds, Deputy Clerk) (Entered: 06/11/2020)

06/11/2020   Ï 26   Consent MOTION for Extension of Time to File Response/Reply as to 22 MOTION to Dismiss for
                    Failure to State a Claim(Partial) by Capella Photonics, Inc.. (Attachments: # 1 Text of Proposed
                    Order)(Zimmitti, Andrew) (Entered: 06/11/2020)

07/06/2020   Ï 27   RESPONSE in Opposition re 22 MOTION to Dismiss for Failure to State a Claim(Partial) filed by
                    Capella Photonics, Inc..(Becker, Robert) (Entered: 07/06/2020)

08/03/2020   Ï 28   REPLY to Response to Motion re 22 MOTION to Dismiss for Failure to State a Claim(Partial)
                    filed by Ciena Corporation.(Moore, Matthew) (Entered: 08/03/2020)

09/01/2020   Ï 29   NOTICE by Ciena Corporation of Supplemental Authority (Attachments: # 1 Exhibit A, # 2 Exhibit
                    B)(Moore, Matthew) (Entered: 09/01/2020)

10/06/2020   Ï 30   MOTION to Transfer Case by Ciena Corporation (Attachments: # 1 Memorandum in Support, # 2
                    Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9
                    Exhibit 8, # 10 Exhibit 9, # 11 Declaration of David Rothenstein)(Moore, Matthew) (Entered:
                    10/06/2020)
                    Case 3:20-cv-08628-TSH Document 40 Filed 12/07/20 Page 5 of 5
10/20/2020   Ï 31   MOTION for Discovery −− Plaintiffs Opposed and Expedited Motion for an Order Allowing it to
                    Serve and Conduct Targeted Discovery on the Issues Raised by Defendants Transfer Motion and,
                    MOTION for Extension of Time to File Response/Reply as to 30 MOTION to Transfer Case
                    Pending Completion of the Discovery by Capella Photonics, Inc. (Attachments: # 1 Declaration of
                    Christopher L. Wanger in support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6
                    Exhibit E)(Becker, Robert) (Entered: 10/20/2020)

10/20/2020   Ï 32   RESPONSE in Opposition re 30 MOTION to Transfer Case filed by Capella Photonics, Inc..
                    (Attachments: # 1 Declaration of Christopher L. Wanger in support, # 2 Exhibit 1, # 3 Exhibit 2, #
                    4 Exhibit 3)(Becker, Robert) (Entered: 10/20/2020)

10/23/2020   Ï 33   RESPONSE re 29 Notice (Other) −− to Defendants Notice of Supplemental Authority filed by
                    Capella Photonics, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Becker, Robert) (Entered:
                    10/23/2020)

11/03/2020   Ï 34   REPLY to Response to Motion re 30 MOTION to Transfer Case filed by Ciena Corporation.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Moore, Matthew)
                    (Entered: 11/03/2020)

11/03/2020   Ï 35   RESPONSE to Motion re 31 MOTION for Discovery −− Plaintiffs Opposed and Expedited Motion
                    for an Order Allowing it to Serve and Conduct Targeted Discovery on the Issues Raised by
                    Defendants Transfer Motion and MOTION for Extension of Time to File Response/Reply as to 30
                    MOTION to Transfer Case Pending Completion of the Discovery filed by Ciena
                    Corporation.(Moore, Matthew) (Entered: 11/03/2020)

11/16/2020   Ï 36   REPLY to Response to Motion re 31 MOTION for Discovery −− Plaintiffs Opposed and
                    Expedited Motion for an Order Allowing it to Serve and Conduct Targeted Discovery on the Issues
                    Raised by Defendants Transfer Motion and MOTION for Extension of Time to File
                    Response/Reply as to 30 MOTION to Transfer Case Pending Completion of the Discovery filed by
                    Capella Photonics, Inc..(Becker, Robert) (Entered: 11/16/2020)

11/24/2020   Ï 37   NOTICE by Capella Photonics, Inc. of Supplemental Authority (Attachments: # 1 Exhibit
                    A)(Becker, Robert) (Entered: 11/24/2020)

12/01/2020   Ï 38   MEMORANDUM OPINION. Signed by Judge George Levi Russell, III on 12/1/2020. (bmhs,
                    Deputy Clerk) (Entered: 12/01/2020)

12/01/2020   Ï 39   ORDER granting 30 Defendant Ciena Corporation's Motion to Transfer; granting nunc pro tunc 26
                    Plaintiff Capella Photonics, Inc.'s Consent Motion for Extension of Time; denying 31 Capella's
                    Opposed and Expedited Motion for an Order Allowing It to Serve and Conduct Targeted Discovery
                    on the Issues Raised by Defendant's Transfer Motion; and for an Extension of Time to Respond to
                    the Transfer Motion Pending Completion of the Discovery; and directing the Clerk to Transfer this
                    case to the United States District Court for the Northern District of California. Signed by Judge
                    George Levi Russell, III on 12/1/2020. (bmhs, Deputy Clerk) (Entered: 12/01/2020)
